Case 2:20-cv-00015-JRG Document 63 Filed 06/17/20 Page 1 of 5 PageID #: 1445



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

MONARCH NETWORKING SOLUTIONS                     §
LLC                                              §
                                                 §
        v.                                       §           Case No. 2:20-cv-0015-JRG
                                                 §
CISCO SYSTEMS, INC., ET AL.                      §


                       JOINT MOTION FOR ENTRY OF ESI ORDER

        The parties submit an agreed ESI Order, attached hereto, and respectfully request the Court

enter it.
Case 2:20-cv-00015-JRG Document 63 Filed 06/17/20 Page 2 of 5 PageID #: 1446



Dated: June 17, 2020               Respectfully submitted,

                                   /s/ Alden G. Harris
                                   Max L. Tribble Jr.
                                   Texas Bar No. 20213950
                                   mtribble@susmangodfrey.com
                                   Joseph S. Grinstein
                                   Texas Bar No. 24002188
                                   jgrinstein@susmangodfrey.com
                                   SUSMAN GODFREY L.L.P.
                                   1000 Louisiana Street, Suite 5100
                                   Houston, Texas 77002
                                   Telephone: (713) 651-9366
                                   Facsimile: (713) 654-6666

                                   Steven M. Shepard
                                   New York Bar No. 5291232
                                   sshepard@susmangodfrey.com
                                   SUSMAN GODFREY L.L.P.
                                   1301 Avenue of the Americas 32nd Floor
                                   New York, NY 10019
                                   Telephone: (212) 336-8330
                                   Facsimile: (212) 336-8340

                                   Michael F. Heim
                                   Texas Bar No. 09380923
                                   mheim@hpcllp.com
                                   R. Allan Bullwinkel
                                   Texas Bar No. 24064327
                                   abullwinkel@hpcllp.com
                                   Alden G. Harris
                                   Texas Bar No. 24083138
                                   aharris@hpcllp.com
                                   HEIM, PAYNE & CHORUSH, LLP
                                   1111 Bagby Street, Suite 2100
                                   Houston, Texas 77002
                                   Telephone: (713) 221-2000
                                   Facsimile: (713) 221-2021

                                   T. John Ward, Jr.
                                   Texas Bar No. 00794818
                                   jw@wsfirm.com
                                   Claire Abernathy Henry
                                   Texas Bar No. 24053063
                                   claire@wsfirm.com
                                   WARD, SMITH & HILL, PLLC
                                   1507 Bill Owens Pkwy.
                                   Longview, Texas 75604
                                   Telephone: (903) 757-6400
                                   Facsimile: (903) 757-2323



                                    -2-
Case 2:20-cv-00015-JRG Document 63 Filed 06/17/20 Page 3 of 5 PageID #: 1447



                                   S. Calvin Capshaw, III
                                   Texas Bar No. 03783900
                                   ccapshaw@capshawlaw.com
                                   CAPSHAW DERIEUX LLP
                                   114 E. Commerce Avenue
                                   Gladewater, Texas 75647
                                   Phone: (903) 845-5770

                                   ATTORNEYS FOR MONARCH
                                   NETWORKING SOLUTIONS LLC



                                   By: /s/ Michael R. Rhodes with permission
                                    from Alden G. Harris
                                   Tamir Packin (pro hac vice)
                                   tpackin@desmaraisllp.com
                                   Jennifer Przybylski (pro hac vice)
                                   jprzybylski@desmaraisllp.com
                                   Raymond Habbaz (pro hac vice)
                                   rhabbaz@desmaraisllp.com
                                   DESMARAIS LLP
                                   230 Park Avenue
                                   New York, NY 10169
                                   Tel: (212) 351-3400
                                   Fax: (212) 351-3401

                                   Michael R. Rhodes (pro hac vice)
                                   mrhodes@desmaraisllp.com
                                   DESMARAIS LLP
                                   101 California Street
                                   San Francisco, CA 94111
                                   Tel: (415) 573-1900
                                   Fax: (415) 573-1901

                                   Lead Counsel for Defendant
                                   CISCO SYSTEMS, INC.
                                   Michael E. Jones (State Bar No. 10929400)
                                   mikejones@potterminton.com
                                   POTTER MINTON, P.C.
                                   110 North College, Suite 500
                                   Tyler, Texas 75702
                                   Tel: (903) 597-8311
                                   Fax: (903) 593-0846




                                    -3-
Case 2:20-cv-00015-JRG Document 63 Filed 06/17/20 Page 4 of 5 PageID #: 1448



                                   Local Counsel for Defendants
                                   CISCO SYSTEMS, INC. and CHARTER
                                   COMMUNICATIONS, INC.

                                   Thomas L. Duston (IL Bar No. 6196612)
                                   tduston@marshallip.com
                                   Kevin D. Hogg (IL Bar No. 6188146)
                                   khogg@marshallip.com
                                   Raymond R. Ricordati III (IL Bar No. 6278318)
                                   rricordati@marshallip.com
                                   Chelsea M. Murray (IL Bar No. 6333119)
                                   cmurray@marshallip.com
                                   MARSHALL, GERSTEIN & BORUN LLP
                                   6300 Willis Tower
                                   233 South Wacker Drive
                                   Chicago, IL 60606-6357
                                   Telephone: (312) 474-6300
                                   Fax: (312) 474-0448

                                   Lead Counsel for Defendant
                                   Charter Communications, Inc.




                                    -4-
Case 2:20-cv-00015-JRG Document 63 Filed 06/17/20 Page 5 of 5 PageID #: 1449



                                CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served this 17th day of June, 2020, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3).


                                                     /s/ Alden G. Harris
                                                     Alden G. Harris




                                               -5-
